SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2015 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 3780400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE Pursuant to the notice of special general meeting of shareholders of Caesarstone Sdot-Yam Ltd. (the “Company”), which was attached as Exhibit 99.1 to the Company’s Report of Foreign Private Issuer on Form 6-K furnished to the Securities and Exchange Commission on August 10, 2015, the Company hereby furnishes the following documents: (i) Notice and Proxy Statement with respect to the Company’s special general meeting of shareholders (the “Meeting”), to be held on September 17, 2015, beginning at 5:00 pm, Israel time, at the offices of the Company at Kibbutz Sdot-Yam, MP Menashe, Israel describing proposal to be voted upon at the Meeting, the procedure for voting in person or by proxy at the Meeting and various other details related to the Meeting; and (ii) Proxy Card whereby holders of ordinary shares of the Company may vote at the Meeting without attending in person. The Notice and Proxy Statement is attached to this Form 6-K as Exhibit 99.1 and the Proxy Card is attached to this Form 6-K as Exhibit 99.2 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: August 18, 2015 By: /s/Michal Baumwald Oron Michal Baumwald Oron VP Business Development & General Counsel 3 EXHIBIT INDEX The following exhibits are furnished as part of this Form 6-K: Exhibit Description Notice and Proxy Statement with respect to the Company’s Special General Meeting of Shareholders. Proxy Card with respect to the Company’s Special General Meeting of Shareholders. 4
